Citation Nr: 1760387	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-35 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for residuals of left wrist ganglion cyst excision.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel










INTRODUCTION

The Veteran served on active duty in the United States Army from May 1957 to December 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that surgeons at the San Juan VA Medical Center performed surgery on the wrong side of his left wrist, resulting in the need for a second surgery and the development of arthritis in the left wrist.  

Records from the San Juan VA Medical Center show that the Veteran underwent excision of a ganglion cyst on the left wrist on September 18, 2013 and again on October 9, 2013.  They also contain an electronic, unsigned informed consent form for each surgery, with a notation that the full document could be accessed through VistA Imaging.  They also contain a surgery verification note for each surgery indicating that the surgery site was verified with the Veteran prior to each surgery.  

In a November 2016 VA examination report, the examiner stated that the Veteran has scars on the ulnar and radial sides of the left wrist, and that the scar on the ulnar side was from the September 18, 2013 surgery.  However, there is no objective documentation of this finding.  Medical records dated just prior to the September 18, 2013 surgery do not specify a side.  The abbreviated informed consent form does not specify a side.  The surgery report does not specify a side.  

Although the record shows that a mass was removed from the left wrist during the September 18, 2013 surgery, given the Veteran's assertion that that surgery was performed on the wrong side of the wrist, any residuals including the scar on one side of the wrist may be subject to compensation under 38 U.S.C. 1151.  As the complete, signed informed consent form for the September 18, 2013 surgery may specify the side of the wrist, the AOJ should associate it with the claims file.  As the complete, signed informed consent form for the October 9, 2013 surgery may shed some light on the need for the second surgery, the AOJ should obtain that as well.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file a complete copy of each of the signed consent forms for the September 18, 2013 and October 9, 2013 surgeries, as available on VistA Imaging.

2. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

